Per Curiam:

It is perfectly plain from the record that, had the situation been apprehended by the court and the parties as it is now understood, the plea would not have been entered, or, if entered, would have been suffered to be withdrawn as a matter of course. Hence the case should not be regarded as one in which a parole has been granted and revoked, but as one in which an impossible parole was attempted. Under these circumstances the defendant should be allowed to withdraw his plea, and the district court will take action accordingly.